Case 20-11610-M

Document 7-1 Filed in USBC ND/OK on 12/29/20 Page 1 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

American Land Title Association ALTA Settlement Statement - Combined
Adopted 05-01-2015
File No: 3037593 First American Title Insurance Company
Printed: 12/14/2020, 3:43 PM |
Officer/Escrow Officer: Deborah 1100 Lake Street, Suite 265 * Oak Park, IL 60301 aang,
Ozanic/DO Phone: (708)386-6416 Fax: (866)242-3110 se" First American
Settlement Location: Final Settlement Statement roe
1100 Lake Street, Suite 265, Oak Park,
IL 60301
Property Address: 17755 65th Avenue, Tinley Park, |L 60477
Buyer: Claudia Martinez, Francisco Diaz Perez
Address: 17755 65th Avenue, Tinley Park, IL 60477
Seller: Michael L. Karr
Address:
Lender: CIBC Bank USA
Settlement Date: 12/14/2020
Disbursement Date: 12/14/2020
Seller Description Buyer
Debit Credit Debit Credit
Financial
190,000.00 | Sale Price 190,000.00
Loan Amount - ZIBC Bank USA 186,558.00
Total Deposit/' Ezrnest Money 1,500.00
Disbursed as Proceeds ($0.00)
Excess Deposit |
1,500.00 Earnest Money) Held By: Real People Realty
Prorations/Adjustments
6,144.33 County Taxes @ $0.00/yr 6,144.33
5,700.00 Seller Credit 5,700.00
Loan Charges |
Loan Charges to CIBC Bank USA
Prepaid Interest) 12/14/20 to 01/01/21 @$12.139000/day 218.50
Administration Fee 1,295.00
Appraisal Fee to) TJ McCarthy POC-B $466.00
Credit Report to Factual Data 52.70
Flood Certificatibn to ServiceLink National Flood 11.50
Mortgage Insurénce Premium to Dept of HUD 3,208.62
Non-Specific Lerider Credits 1,000.00
Impounds
Aggregate Adjustment 1,068.67
Homeowner's Irsurance 4 mo(s) @$123.75/mo 495.00
County Property, Taxes 7 mo(s) @$573.67/mo 4,015.69

 

 

 

This is a summary of the closing transaction prepzred by First American Title Insurance Company. This document is not intended to replace

the Closing Disclosure form.

Copyright 2015 American Land Title Association.

All rights reserved

Page 1of4

File # 3037593

Printed on 12/14/2020 at 3:43 PM
Case 20-11610-M Documént 7-1 Filed in USBC ND/OK on 12/29/20 Page 2 of 4

 

Seller

Description

Buyer

 

Debit

Credit

Debit

Credit

 

 

Title Charges i Escrow / Settlement Charges

 

1,985.00

Title - Owner's Title Insurance
Owner's Policy <o FATIC/Corey Rybka

 

Title - Lender's Folicy
Loan Policy to FATIC/Corey Rybka

550.00

 

Title - [ALTA 22-96] Location
[ALTA 22-06] Location to FATIC/Corey Rybka

180.00

 

Title - [ALTA 8.1/06 ] Environmental Protection Lien
[ALTA 8.1-06 ] Environmental Protection Lien to FATIC/Corey Rybka

180.00

 

Title - [ALTA 9-05] Restrictions, Encroachments, Minerals -
[ALTA 9-06] Restrictions, Encroachments, Minerals - Loan Policy to
FATIC/Corey Rybka

180.00

 

Title - Closing Protection Coverage-Buyer
Closing Protection Coverage-Buyer to First American Title Insurance
Company

25.00

 

Title - Closing Protection Coverage-Lender
Closing Protection Coverage-Lender to First American Title Insurance
Company

25.00

 

50.00

Title - Closing Protection Coverage-Seller
Closing Protection Coverage-Seller to First American Title Insurance
Company

 

Title - State of IL Loan Policy Fee
State of IL Loan Policy Fee to First American Title Insurance Company

3.00

 

3.00

Title - State of Il| Owner's Policy Fee
State of IL Owner's Policy Fee to First American Title Insurance
Company

 

Title - Electronic Delivery Fee
Electronic Delivery Fee to First American Title Insurance Company

40.00

 

Title - PLDP Compliance Processing Charge
PLDP Compliance Processing Charge to First American Title
Insurance Company

100.00

 

Title - Settlemert Fee
Settlement/Closing Fees to First American Title Insurance Company

1,375.00

 

Title - Chain of Title
Chain of Title to First American Title Insurance Company

250.00

 

125.00

Title - Commitment Update Search
Commitment Update Search to FATIC/Corey Rybka

 

Title - Overnight) Delivery Fee
Overnight Delivery Fee to First American Title Insurance Company

40.00

 

Title - Policy Update Search
Policy Update Search to First American Title Insurance Company

150.00

 

40.00

Title - Service/Handling Wire Transfer Fee
Service/Handlin Wire Transfer Fee to First American Title Insurance
Company

 

 

Commission |

 

(Note: Commiss|on amount $4607.50, POC Held By Real People
Realty $1,500.00)

 

6,450.50

Real Estate Commission to Hoff Realtors

 

3,107.50

Real Estate Commission to Su Familia Real Estate Inc

 

 

Government Fecording and Transfer Charges

 

 

 

 

Record Deed |
1
Deed to First Arnerican Title Insurance Company

 

98.00

 

 

 

This is a summary of the closing transaction prepared by First American Title Insurance Company. This document is not intended to replace

the Closing Disclosure form.

Copyright 2015 American Land Title Association.

All rights reserved

Page 2 of 4

File # 3037593

Printed on 12/14/2020 at 3:43 PM
Case 20-11610-M Documént 7-1 Filed in USBC ND/OK on 12/29/20 Page 3 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seller Description Buyer

Debit Credit Debit Credit
Record First Deed of Trust/Mortgage 98.00
Mortgage to First American Title Insurance Company

95.00 County Documentary Transfer Tax
County Transfer Tax to First American Title Insurance Company
190.00 State Documentary Transfer Tax

State Transfer Tax to First American Title Insurance Company
Payoff(s) and ?ayment(s)
Wells Fargo |

160,812.07 Mortgage Payof’ to Wells Fargo
Miscellaneous
Attorney Fee tc Naheel Matuk Rantisi 500.00
Homeowner's Irsurance Premium to Farmers Insurance 1,485.00

297.60 Water Bill to Village of Tinley Park
3,500.00 Tinley Park Stamps to Village of Tinley Park
190,000.00 190,000.00 Subtotals 204,576.01 201,971.00
Due From Buyer 2,605.01
Due From/To Seller
190,000.00 190,000.00 | Totals 204,576.01 204,576.01
Acknowledgement

We/I have carefully reviewed the ALTA Seitlement Statement and find it to be a true and accurate statement of all
receipts and disbursements made on my account or by me in this transaction and further certify that | have received a
copy of the ALTA Settlement Statement. We/I authorize First American Title Insurance Company to cause the funds
to be disbursed in accordance with this ste tement.

Seller(s)

Buyer(s)

 

 

Michael L. Karr

This is a summary of the closing transaction prepzred by First American Title Insurance Company. This document is not intended to replace

Claudia Martinez

 

Francisco Diaz Perez

the Closing Disclosure form.

Copyright 2015 American Land Title Association.

Allrights reserved

Page 3 of 4

File # 3037593

Printed on 12/14/2020 at 3:43 PM
Case 20-11610-M Document 7-1 Filed in USBC ND/OK on 12/29/20 Page 4 of 4

 

Escrow Officer: Deborah Ozanic

This is a summary of the closing transaction prepered by First American Title Insurance Company. This document is not intended to replace
the Closing Disclosure form.

Copyright 2015 American Land Title Association. File # 3037593
All rights reserved Page 4 of 4 Printed on 12/14/2020 at 3:43 PM

 
